Citation Nr: 0916747	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  08-13 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for degenerative disc disease of the lumbar spine, 
secondary to the service connected disability of frostbite, 
left foot.

2.  Entitlement to increased ratings for bilateral foot 
frostbite and entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU), to include whether a timely substantive 
appeal has been received.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to May 1983. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from March 2007 and September 2007 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In November 2008, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.  

The Veteran presented evidence with waiver of RO jurisdiction 
at the time of his November 2008 testimony.  Thus, remand is 
not required in this instance for RO adjudication.


FINDINGS OF FACT

1.  The March 2005 rating decision, which denied the request 
to reopen the claim of entitlement to service connection for 
a back condition secondary to the Veteran's service connected 
frostbite, is final.

2.  The evidence received since the March 2005 rating 
decision does not relate to unestablished facts necessary to 
substantiate the claim of entitlement to service connection 
for degenerative disc disease of the lumbar spine, secondary 
to the service connected disability of frostbite, and does 
not raise a reasonable possibility of substantiating the 
Veteran's claim.

3.  A rating decision dated on March 23, 2007 denied 
entitlement to increased ratings for bilateral foot frostbite 
and TDIU.  Notice of this decision was mailed to the Veteran 
on March 28, 2007. 
 
4.  The RO received the Veteran's notice of disagreement 
concerning his claims for increased ratings for bilateral 
foot frostbite and TDIU on April 20, 2007. 
 
5.  The RO issued a statement of the case concerning his 
claims for increased ratings for bilateral foot frostbite and 
TDIU on January 23, 2008. 
 
6.  A VA Form 9 was received April 23, 2008. 


CONCLUSION OF LAW

1.  The evidence received since the final March 2005 rating 
decision, which declined to reopen the claim of entitlement 
to service connection for a back condition, is not new and 
material, and the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

2.  A substantive appeal was not timely filed concerning the 
Veteran's claims for increased ratings for bilateral foot 
frostbite and TDIU, which were denied by the March 23, 2007 
rating decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302, 20.303, 20.305 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, with respect to the low back issue, in a May 
2007 letter, issued prior to the decision on appeal, the RO 
provided notice to the Veteran regarding the basis for the 
prior denial of his claim.  The letter further advised him of 
what information and evidence is needed to reopen his 
previously denied claim and to substantiate a claim for 
service connection, as well as what information and evidence 
must be submitted by the Veteran and what information and 
evidence will be obtained by VA.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

The record also reflects no error in the duty to assist.  
Specifically, the information and evidence that have been 
associated with the claims file includes the Veteran's 
service treatment records, a VA examination report, post 
service medical records, and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. The Veteran was an active 
participant in the claims process by testifying at a hearing 
and in requesting that his treating VA physician indicate in 
his records that his back condition is secondary to his 
residuals of frostbitten feet.  Thus, he had actual knowledge 
of the evidence that was needed to substantiate his claim.  
He was provided with a meaningful opportunity to participate 
in the claims process and has done so.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

With respect to the increased rating and TDIU issues, 
appropriate due process notice was provided in February 2009.  
Further, as the issues are being dismissed for lack of 
jurisdiction, the question of whether adequate VCAA notice 
was provided is moot.


Analysis

New and Material Evidence Claim

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2008).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002);  see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The RO denied the Veteran's claim for service connection for 
chronic back pain in a December 2000 rating decision.  The 
decision, in pertinent part, noted that the VA examination 
stated that there was no relationship between the Veteran's 
service connected frostbite of the feet and his low back 
disorder.  Evidence of record revealed the Veteran was status 
post lumbar discectomy and had disc disease and arthritis of 
the lumbar spine.  The Veteran did not appeal the decision 
and it became final.  In a March 2005 decision, the RO denied 
the Veteran's claim for service connection for a back 
condition as secondary to the Veteran's service-connected 
disability of bilateral frostbite because new and material 
evidence had not been submitted.  The Veteran was notified of 
the decision the next month.  He did not appeal.  Thus, the 
March 2005 decision is final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.302 (2008).  Therefore, new and 
material evidence is needed to reopen the claim.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the March 2005 decision 
included service treatment records, the Veteran's 
contentions, VA examination reports and VA medical treatment 
records.  In this regard, the Board notes that the Veteran 
had a discectomy at the Atlanta VA Medical Center during 
April 1998 and that a July 2000 VA spine examination 
indicated that the Veteran had small anterior traction spurs 
of L4 and L5.  It was noted the Veteran was diagnosed with 
arthritis of the lumbosacral spine.

In April 2007, the Veteran specifically requested that his 
claim for secondary service connection for his lumbar spine 
condition be reopened.

The pertinent evidence added to the record since the March 
2005 rating decision consists of VA treatment records and 
hearing testimony.  The Board notes that the Veteran 
contended in his Board hearing testimony that his VA 
physician had indicated to him that his back condition was 
secondary to his residuals of bilateral foot frostbite.  He 
additionally indicated that there was no back injury 
sustained while on active duty.  The Veteran stated that his 
back problems began in the early 1990s.  The Board notes that 
the Veteran was treated for frostbite in 1980 and 1981 
according to service treatment records.  VA treatment records 
dated in April 2007 indicate that the Veteran requested that 
his doctor put in his record that his back condition is 
secondary to his bilateral foot frostbite residuals.  
However, there is no indication from subsequent VA treatment 
records that any medical professional proffered an etiology 
concerning the Veteran's back disability.

After review, the Board finds that, while some new evidence 
has been received, such evidence is not material as it does 
not tend to show that the Veteran's current back condition is 
secondary any service-connected disability.  Specifically, 
there is no medical opinion contained in the claims file 
which associates the Veteran's residuals of frostbite with 
his back condition.  Contentions by the Veteran of such 
relationship have been raised previously and were considered 
in the prior denials of the claim.  Moreover, VA treatment 
records reflect only current treatment for his disorder.  No 
medical opinion has been received which links the Veteran's 
current back disorder to service or any service connected 
disability.  
 
Thus, the evidence, by itself or when considered in 
conjunction with the evidence previously of record, does not 
relate to unestablished facts necessary to substantiate the 
Veteran's claim, or raise a reasonable possibility of 
substantiating his claim.  Therefore, the Board finds that 
new and material evidence has not been received and the claim 
for service connection for degenerative disc disease of the 
lumbar spine is not reopened.


Increased Rating and TDIU Claims

As a preliminary matter, the Veteran was informed of the 
requirements for filing a timely substantive appeal in the 
notice letter of the January 2008 statement of the case.  
Additionally, pursuant to 38 C.F.R. § 20.101(d), the Board 
specifically notified him by letter dated February 12, 2009 
of what constitutes a substantive appeal, the timing 
parameters in place, and the perceived defect in his case.  
The Veteran did not respond to the letter.  The Veteran has 
been adequately notified of the elements of substantiating 
his claim. 
 
An appeal to the Board is initiated by filing a timely notice 
of disagreement, and is perfected by filing a timely 
substantive appeal.  38 C.F.R. §§ 20.200, 20.202 (2008).  The 
substantive appeal may be set forth on a VA Form 9 (Appeal to 
the Board of Veterans' Appeals), or a predecessor form, or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law made by the agency of original jurisdiction.  38 
C.F.R. § 20.202 (2008).  To be considered timely, the 
substantive appeal must be filed within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within any 
extended time limits prescribed pursuant to a timely-filed 
request for extension of time.  38 C.F.R. §§ 20.302(b), 
20.303 (2008).  

No substantive appeal was received within one year of the 
March 28, 2007 notice 
of the March 2008 rating decision, or within 60 days of the 
statement of the case issued January 23, 2008.  In addition, 
the Veteran did not at any point request an extension of time 
in which to file the substantive appeal pursuant to 38 C.F.R. 
§ 20.303 (2008) (which requires a request for extension to be 
submitted in writing, and prior to the expiration of time for 
filing the substantive appeal).  

The Board notes that the RO issued a development letter after 
the untimely VA Form 9 was received and certified the issues 
to the Board.  The Veteran did not respond to the development 
letter, and no supplemental statement of the case was issued 
on the increased rating or TDIU claims.  Under 38 U.S.C. § 
7105(d)(3), while the RO has authority to "close" a case for 
"failure to respond" to a statement of the case, it is the 
Board's authority to determine "questions as to [the] 
timeliness or adequacy," of a response to a statement of the 
case.  Moreover, notwithstanding any determination by the RO, 
the Board "may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, but not limited to, determining whether ... 
Substantive Appeals are adequate and timely, at any stage in 
a proceeding before it."  38 C.F.R. § 20.101(d).

Here, the Board finds that Veteran's substantive appeal was 
not timely filed, he did not request an extension of time to 
file such, and he provided no argument in response to 
notification that his substantive appeal was not timely 
filed.  In Roy v. Brown, 5 Vet. App 554, 556 (1993), the 
Court affirmed a Board decision dismissing the appellant's 
appeal as untimely where the appellant had not requested any 
extensions of time prior to the expiration of the time for 
filing a Substantive Appeal and had failed to file his 
Substantive Appeal prior to the expiration of that time 
period.  Thus, in this case, as the Veteran did not timely 
perfect an appeal on the claims for increased ratings for 
frostbite of the right and left foot or entitlement to TDIU, 
the appeals are dismissed.




ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for degenerative disc 
disease of the lumbosacral spine is not reopened, and the 
appeal is denied.
 
The appeals for increased ratings for frostbite of the right 
and left feet and entitlement to TDIU are dismissed. 




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


